Citation Nr: 0830356	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-04 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right great toe 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from March 1976 to 
March 1979.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico. 


FINDINGS OF FACT

1.  A right great toe disorder did not develop in service, 
and is not otherwise shown to be causally related to service.  

2.  Bilateral hearing loss did not develop in service, and is 
not otherwise shown to be causally related to service.  
Sensorineural hearing loss was not shown to be present to a 
disabling degree within the first post-service year.  

3.  Tinnitus did not develop in service, and is not otherwise 
shown to be causally related to service.  Tinnitus was not 
shown to be present to a disabling degree within the first 
post-service year.  


CONCLUSIONS OF LAW

1.  A right great toe disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

3.  Tinnitus was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case for all 
three issues on appeal.  By a VCAA letter in January 2006 
addressing the appealed claims for service connection for a 
right great toe disorder, bilateral hearing loss, and 
tinnitus, the veteran was informed of the notice and duty-to-
assist provisions of the VCAA, and was informed of the 
information and evidence necessary to substantiate these 
claims.

The VCAA notice letters preceded the March 2006 RO decision 
which is the subject of this appeal, with the decision 
addressing the veteran's original claims for service 
connection for a right great toe disorder, bilateral hearing 
loss, and tinnitus.  The VCAA letter informed the veteran of 
the bases of review and the requirements to sustain the 
claims.  He was also told by the letter that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In the present case, although the 
January 2006 VCAA notice letter addressing the appealed 
service connection claims did not address the downstream 
issues of initial rating and effective date with regard to 
service connection for these disorders, such errors are 
harmless and moot, because the claims are herein denied.
 
The January 2006 VCAA letter also requested that the veteran 
advise of any VA and private medical sources of evidence 
pertinent to his claims, and provide necessary authorization 
to obtain those records.  It also requested evidence and 
information about treatment after service, in support of the 
claims.  The veteran did not provide any records of post-
service treatment, and failed to submit statements by 
treating mental health professionals.  He indicated, in his 
January 2006 original claim, VA treatment for his claimed 
disorders, and the RO duly requested and obtained records 
from that VA source of treatment.  He did not thereafter 
indicate any additional pertinent medical evidence. 

The Board notes in this regard that "[t]he duty to assist is 
not always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  Furthermore, while VA does have a duty 
to assist the veteran in the development of a claim, that 
duty is not limitless.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  The veteran was appropriately informed, including by 
the appealed rating decisions and an SOC and SSOC, of records 
obtained, and, by implication, of records not obtained.  He 
was also adequately informed of the importance of obtaining 
all relevant records, and of his ultimate responsibility to 
see that records are obtained in furtherance of his claims.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Here, because there is no cognizable independent evidence to 
support the presence of any disease, disability, or treatment 
in service to support the claims on appeal, a medical 
examination to address the question of etiology as related to 
service is not warranted under McLendon.  As discussed below, 
service treatment records (STRs) provide no documentation of 
any right great toe disorder, or of any hearing loss or 
tinnitus, to support a health expert opinion of etiology of 
these claimed disorders related to service.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
veteran has presented no avenues of evidentiary development 
that the RO has not pursued by query.  Hence, the case 
presents no reasonable possibility that additional 
evidentiary requests would further the claim.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

The veteran has addressed his claims by written statements.  
He did request a video-conference hearing, and one was 
scheduled for him in October 2007.  However, he failed to 
appear for that hearing.  There has been no expressed 
indication that he desires a further opportunity to address 
his claims.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio, 
supra.  The Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claims.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Laws Governing Claims for Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2007).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases, such as organic diseases of the nervous 
system, may be subject to service connection based upon 
presumed incurrence in service if manifested to a compensable 
degree within one year immediately subsequent to service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

III.  Claim for Service Connection for Right Great Toe 
Disorder

Service records reflect that in May 1977 the veteran was seen 
once for treatment of blisters on the dorsal aspects of his 
feet, as well as tenderness on the lateral aspect of the 
right foot proximate to the fifth metatarsal.  That record 
also notes an apparent self-report by the veteran of being 
struck by a grenade in the right foot, but with no 
corresponding medical findings of shrapnel or other injuries 
consistent with a grenade, or indeed any medical notation 
related by the treating physician addressing a grenade 
injury, as opposed to the initial notation of the veteran's 
self report of grenade injury by the private (Pfc) who took 
the treatment intake notes.  There is no record of followup 
for the blisters and tenderness, and the physician's 
assistant merely treated the medically identified blisters 
and tenderness and sent the veteran back to dutym with four 
days of limited duty profile specifying no prolonged running 
or marching.  Again, there was no STR showing a clinician 
identifying any condition of the right great toe or of any 
effects of a grenade, and indeed not even a recordation of a 
complaint by the veteran, while in service, of a disorder of 
the right great toe.  

The veteran has not submitted a statement in support of his 
claim to explain the service-related basis of his claim.  
However, a VA treatment record in January 2006 provides some 
explanation.  He then sought treatment for right foot pain at 
the great toe, and contended that a grenade fell on it (as 
opposed to exploding, etc.) while he was in service.  The 
treating physician found right metatarsophalangeal pain.  
Recommended follow-up included X-rays and addressing a 
question of possible excess uric acid.  However, obtained VA 
treatment records fail to show any followup care, and fail to 
indicate that the veteran sought followup care for his right 
great toe. 

The veteran has also provided no medical evidence to causally 
link a current right great toe condition to service.  His own 
(implied) contentions of a causal link to service cannot 
support the claim, because such a question of medical 
etiology is beyond the ambit of lay knowledge.  Espiritu; cf. 
Jandreau.  (The veteran has not contended that he had chronic 
right great toe pain or symptoms in service, or ongoing right 
great toe symptoms from service to the present, which would 
have been within his ambit of knowledge as a layman.)  
Accordingly, absent evidence of disease or injury of the 
right great toe in service (other than the veteran's 
uncorroborated supposition of injury resulting from a grenade 
falling on the toe), or otherwise of a nexus between service 
and a current disorder of the right great toe, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a disorder of the 
right great toe.  38 C.F.R. § 3.303.  

The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Claims for Service Connection for Bilateral Hearing Loss 
and Tinnitus

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4,000 hertz (Hz) is 40 decibels (dB) or greater, 
or where the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 (Hz) are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Upon service separation examination in February 1979, on 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
--
10
LEFT
10
10
15
--
10

No tinnitus or hearing loss disability is noted in STRs or 
upon the service separation examination.  

The veteran's service records also fail to indicate excessive 
noise exposure.  He did not serve during a period of war.  
His military occupational specialty (MOS) is listed on his 
service DD Form 214 as infantryman, and that record also 
indicates that the veteran received a decoration, medal, 
badge, commendation, or citation for sharpshooter with a 
rifle.  However, again, no indication of excessive noise 
exposure or hearing damage or tinnitus therefrom is indicated 
by service records.  

The veteran has provide no evidence of post-service hearing 
loss.  He received VA treatment in January 2006 consisting of 
irrigation for cerumen impaction.  A followup the following 
day noted that there was no longer any cerumen in either ear 
canal.  A notation of tinnitus is present on that latter 
record.  

Because the audiometric readings upon service separation do 
not meet the criteria for hearing loss (Hensley), and neither 
hearing loss nor tinnitus is shown to be present in service 
or otherwise causally related to service by any cognizable 
medical evidence, the preponderance of the evidence is 
against the veteran's claims for service connection for 
hearing loss and tinnitus on a direct basis.  38 C.F.R. 
§ 3.303.  The Board recognizes, of course, that any 
infantryman would experience noise from firearms during 
training and qualifying on various weapons, but the issue 
here is whether such exposure in service is the cause of any 
hearing deficit or tinnitus at this time.  The veteran's own 
contentions of a causal link to service cannot support the 
claim, because such a question of medical etiology is beyond 
the ambit of lay knowledge.  Espiritu; cf. Jandreau.  (The 
veteran has not contended that he had chronic hearing loss or 
tinnitus symptoms in service, or ongoing hearing loss or 
tinnitus symptoms from service to the present, which would 
have been within his ambit of knowledge.)  

The claims for service connection for bilateral hearing loss 
or tinnitus are also not sustainable on a first-year-post-
service presumptive basis, because neither sensorineural 
hearing loss nor tinnitus is shown by evidence of record to 
have been present to a disabling degree within the first 
post-service year.  38 C.F.R. §§ 3.307, 3.309.   


ORDER

Service connection for a right great toe disorder is denied. 

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


